 Case 1:21-cv-00681-KLM Document 5 Filed 06/08/21 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

 Civil Action No. 21-cv-00681-KLM

TIMOTHY SPIKES; and
SYLVIA MONTOYA

       Plaintiffs,
v.
CAR TOYS, INC., a Washington corporation registered to do business in Colorado;
GEO SECURE SERVICES, LLC, a Florida limited liability company registered to do
business in Colorado;
CITY OF AURORA, a municipality;
CITY AND COUNTY OF DENVER;
JEFFERY WHEELIS, in his individual and official capacities;
ANDREW MERINO, in his individual and official capacities;
ERIC DORTCH, in his individual and official capacities; and
PETER PONICH, in his individual and official capacities;


 Defendants.


                                    STATUS REPORT


       Plaintiff’s Timothy Spikes and Sylvia Montoya, through their undersigned counsel,
       submits a status regarding waivers of service with regards to the City of Aurora,
       City and County of Denver, Jeffery Wheelis, Andrew Merino, Eric Dortch, and
       Peter Ponich.

       1. Counsels have been in contact with the staff of the City of Aurora and Denver
          regarding the waivers of service.

       2. They are in receipt of our request and Counsels are awaiting a response to the
          waivers of service.

       3. Counsel anticipates submission of the signed waivers within the next 14 days.

WHEREFORE, Counsel would request this court accept this status report.


       Respectfully submitted this 8th day of June 2021.




                                           1
Case 1:21-cv-00681-KLM Document 5 Filed 06/08/21 USDC Colorado Page 2 of 2




s/ Benjamin Hartford
Benjamin Hartford Esq.
The Law Office of Benjamin Hartford LLC
650 S. Cherry St. Suite 1225
Glendale, CO 80246
303 522 7573
ben@bhartfordlaw.com


s/Jill M. Jackson, Esq.
Law Office of Jill M. Jackson LLC.
650 S. Cherry Street, Suite 1225
Glendale, CO 80246




                                          2
